Citation Nr: 1308852	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-20 561	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Kanabec Hospital on August 5, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 determination by the Department of Veterans Affairs (VA) Medical Center in St. Cloud, Minnesota.  

In November 2010, the Board remanded this appeal for a Board hearing before a Veterans Law Judge at the Regional Office (RO).

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2012.  The case was subsequently returned to the Board by the RO in St. Paul, Minnesota.


FINDING OF FACT

On February 21, 2013, the Board was notified that the appellant died in February 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA agency of original jurisdiction (AOJ) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


